Citation Nr: 0832924	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  08-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for back injury.

3.  Entitlement to service connection for bilateral knee 
injury. 

4.  Entitlement to service connection for numbness of both 
legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection.  

In July 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

It appears that some VA treatment records have not been 
associated with the veteran's claims file.  The veteran 
indicated that he has received treatment at the VA Alexandria 
Medical Center, in Alexandria, Louisiana.  Although the 
claims file contains some records dated in 1989 from that 
facility and some records dated from June 2003 to 
January 2004 from that facility, there are no records between 
1989 and June 2003.  Yet, the July 2006 compensation and 
pension (C&P) audio examination report contains a reference 
to a VA audio examination in 2001.  And although the veteran 
testified that his hearing aid was provided through a VA 
medical facility, there are no treatment notes about his ears 
in the claims file.  Transcript, p. 10.  

The veteran testified that he first went to VA for treatment 
of his ears in the 1950s and they sent him to a VA ENT 
clinic.  Transcript, p. 6-7.  Yet, the record contains no VA 
treatment records prior to 1989.  

Finally, the veteran testified that he had received treatment 
at the Overton Brooks VA Medical Center in Shreveport, 
Louisiana, for both his back and for his hearing loss.  
Transcript, p. 8.  No records from Shreveport are in the 
claims folder.  

VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Therefore a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In conjunction with his hearing loss claim, the veteran was 
previously asked to provide waivers for, or submit, copies of 
his physical examinations from the sheriff's office where he 
worked for 20 years.  An undated letter from the sheriff in 
Jennings, Louisiana, pointed out that at the time the veteran 
applied for a job, physical examinations were not required 
for recruits to the Academy and that at no time was a hearing 
test required or requested.  But the veteran testified at his 
personal hearing that he had at least one physical 
examination for his job with the sheriff's office.  
Transcript, p. 17.  That evidence may help to substantiate 
the veteran's claim for his knees, back, and numbness for the 
legs because it may provide evidence of chronicity.  So while 
there may not have been a hearing test component to the 
examination, those examination reports may help to 
substantiate the veteran's other claims.  

In addition, the recent VA treatment records from Alexandria, 
Louisiana, contain notes indicating that the veteran was 
being concurrently treated by private medical providers.  
Although the veteran has indicated that his private providers 
from the 1950s have died and those records are not available, 
there is no indication in the record that the veteran tried 
to obtain his current records from his private providers. 
Those medical treatment records could be very helpful in 
determining the veteran's continuity of symptomatology.  
Thus, the RO/AMC should contact the veteran and ask him to 
provide waivers for, or submit, his private treatment records 
for the disabilities for which he is seeking service 
connection.  

The veteran was given an examination in July 2006 but the 
claims file was not sent to the examiner.  The audiologist 
determined that without evidence of the veteran's hearing 
acuity prior to 2001, she could not provide an opinion 
regarding the likelihood of military noise-induced hearing 
loss without resort to mere speculation.  The RO thereafter 
sent the claims file to her and she provided an addendum to 
her report in August 2006.  In the addendum, she stated that 
it was unlikely that someone who incurred hearing loss in the 
military would wait 64 years to file a claim and would not 
seek treatment for more than 50 years.  She noted that there 
was probably hearing acuity information in his employment 
physicals that she did not have.  After discussing medical 
research that establishes that hearing loss due to exposure 
to noise does not progress once the noise stops, she also 
pointed out that there is no scientific basis for delayed 
onset noise-induced hearing loss.  She provided an opinion 
that the veteran's hearing loss "is less than likely" a 
result of military noise exposure.  

A new C&P audio examination and opinion are necessary in 
order to decide the appeal.  The July 2006 examination report 
and its August 2006 addendum appear to be based on 
assumptions unsupported by the record.  At his personal 
hearing, the veteran testified that he sought treatment for 
his hearing loss in the 1950s.  While that transcript was not 
available to the audiologist, it is unlikely that if asked 
when he had first sought treatment, he would not have told 
her about his visits to ENT clinics prior to 2001.  So, it 
appears that the audiologist did not obtain a complete 
history from the veteran.  Second, the audiologist appears to 
have rested her opinion on the assumption that the veteran is 
claiming that his hearing loss began many years after 
service.  But the claims file contains statements by the 
veteran that he has experienced diminished hearing since the 
three days he spent on the firing range in service.  So, her 
assumption about the nature of his claim is incorrect.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  

Moreover, one of the reasons the VA audiologist determined 
that the veteran's  hearing loss is not related to service is 
that he waited for more than 60 years to file a claim for 
service connection.  But there is no deadline by which a 
veteran must file a claim.  While the absence of complaints 
about, or treatment for, a disability may be relevant in 
determining the chronicity of a disability, the length of 
time that passes before a veteran decides to file a claim may 
have nothing to do with the disability itself.  Without 
seeking information about the delay, the examiner should not 
have merely assumed it was because there was no hearing loss.  

Finally, while the C&P examiner took a history about 
occupational hearing loss after service and the kinds of 
noise exposure to which the veteran was exposed during 
service, she did not address these matters in her opinion.  
The Board finds that a new examination and opinion are needed 
to decide the hearing loss claim.  

Concerning the other claims, the veteran has stated that he 
injured his back during service in June 1944 when a soldier 
dropped a mail bag on him.  He stated that he has had back 
problems since that time.  He also reported that he slipped 
on ice and injured his knees during service and that he had 
trouble straightening his legs, which has continued to this 
day.  Finally, he reported that during service he was 
required to wear legging for two weeks or longer due to 
combat and that the pressure caused numbness in his legs, 
which had continued to this date.  On remand, he should be 
afforded appropriate VA examinations.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Ask the veteran to identify all private 
providers who have treated him for 
bilateral hearing loss, low back injury, 
bilateral knee injury, and leg numbness, 
and make arrangements to obtain any 
identified records.  Associate the 
evidence obtained with the claims folder. 

2.  Make arrangements to obtain all of the 
veteran's VA medical treatment records 
from the 1950s to the present from the 
Louisiana facilities in Shreveport, 
Jennings, and Alexandria.  If any such 
records have been sent to storage, make 
arrangements to retrieve them.  Associate 
the evidence obtained with the claims 
folder. 

3.  Make arrangements to obtain any 
physical examination reports from the 
Jefferson Davis Parish Sheriff's Office 
where the veteran was employed from 1979 
to 1988, and associate the evidence 
obtained with the claims folder.  

4.  After the above development has been 
completed, make arrangements for the 
veteran to have an appropriate examination 
to determine the etiology of his bilateral 
hearing loss.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  A complete history 
of symptoms and treatment since the 
veteran's February 1946 separation from 
service should be obtained.  

The examiner should provide an opinion on 
the following matter:  Is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the veteran's 
current bilateral hearing loss had its 
onset during active service or is related 
to any in-service event, disease or 
injury, including noise exposure?  

A rationale for any opinion expressed 
should be provided.

5.  Schedule the veteran for a VA 
orthopedic/neurological examination.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  A 
complete history of symptoms and treatment 
since the veteran's February 1946 
separation from service should be 
obtained.  

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current low back 
disorder, bilateral knee disorder, and/or 
disorder manifested by numbness of the 
legs had its onset during active service 
or is related to any in-service event, 
disease or injury.

A rationale for any opinion expressed 
should be provided.

6.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


